Title: From Thomas Jefferson to William Carmichael, 15 December 1787
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Dec. 15. 1787.

I am later in acknoleging the receipt of your favors of Oct. 15. Nov. 5. and 15. because we have been long expecting a packet  which I hoped would bring communications worth detailing to you, and she arrived only a few days ago, after a very long passage indeed. I am very sorry you have not been able to make out the cypher of my letter of Sep. 25. because it contained things which I wished you to know at that time. They have lost now a part of their merit, but still I wish you could decypher them, because there remains a part which might still be agreeable to you to understand. I have examined the cypher, from which it was written. It is precisely a copy of those given to Messieurs Barclay and Lamb. In order that you may examine whether yours corresponds I will now translate into cypher the three first lines of my letter of June 14. ‘1420. 1250. 1194. 1307. 1531. 458. 48. 1200. 134. 1140. 1469. 515. 563. 1129. 1057. 1201. 1199. 1531. 1571. 1040+. 870. 423. 1001. 855. 521. 1173. 917. 1559. 505. 1196. 51. 1152. 698. 141. 1569. 996. 861. 804. 1337×. 1199.’ This will serve to shew whether your cypher corresponds with mine, as well as my manner of using it. But I shall not use it in future till I know from you the result of your re-examination of it. I have the honor now to return you the letter you had been so good as to inclose to me. About the same time of Liston’s conversation with you, similar ones were held with me by Mr. Eden. He particularly questioned me on the effect of our treaty with France in the case of a war, and what might be our dispositions. I told him without hesitation that our treaty obliged us to receive the armed vessels of France with their prizes into our ports, and to refuse admission to the prizes made on her by her enemies: that there was a clause by which we guarantied to France her American possessions, and which might perhaps force us into the war if these were attacked. ‘And it is certain, said he, that they would have been attacked.’ I added that our dispositions would have been to be neutral, and that I thought it the interest of both those powers that we should be so, because it would relieve both from all anxiety as to the feeding their West Indian islands, and England would moreover avoid a heavy land war on our continent which would cripple all her proceedings elsewhere. He expected these sentiments from me personally, and he knew them to be analogous to those of our country. We had often before had occasions of knowing each other: his peculiar bitterness towards us had sufficiently appeared, and I had never concealed from him that I considered the British as our natural enemies, and as the only nation on earth who wished us ill from the bottom of their souls. And I am satisfied that were our continent to be swallowed up by the ocean, Great Britain  would be in a bonfire from one end to the other. Mr. Adams, as you know, has asked his recall. This has been granted, and Colo. Smith is to return too; Congress having determined to put an end to their commission at that court. I suspect, and I hope they will make no new appointment.
Our new constitution is powerfully attacked in the American newspapers. The objections are that it’s effect would be to form the 13. states into one: that proposing to melt all down into one general government they have fenced the people by no declaration of rights, they have not renounced the power of keeping a standing army, they have not secured the liberty of the press, they have reserved a power of abolishing trials by jury in civil cases, they have proposed that the laws of the federal legislature shall be paramount the laws and constitutions of the states, they have abandoned rotation in office: and particularly their president may be re-elected from 4. years to 4. years for life, so as to render him a king for life, like a king of Poland, and have not given him either the check or aid of a council. To these they add calculations of expence &c. &c. to frighten the people. You will perceive that these objections are serious, and some of them not without foundation. The constitution however has been received with a very general enthusiasm, and as far as can be judged from external demonstrations the bulk of the people are eager to adopt it. In the Eastern states the printers will print nothing against it unless the writer subscribes his name. Massachusets and Connecticut have called conventions in January to consider of it. In New York there is a division. The Governor (Clinton) is known to be hostile to it. Jersey it is thought will certainly accept it. Pennsylvania is divided, and all the bitterness of her factions has been kindled anew on it. But the party in favor of it is strongest both in and out of the legislature. This is the party antiently of Morris, Wilson &c. Delaware will do what Pennsylvania shall do. Maryland is thought favourable to it: yet it is supposed Chase and Paca will oppose it. As to Virginia two of her delegates in the first place refused to sign it. These were Randolph the governor, and George Mason. Besides these Henry, Harrison, Nelson, and the Lees are against it. Genl. Washington will be for it, but it is not in his character to exert himself much in the case. Madison will be it’s main pillar: but tho an immensly powerful one, it is questionable whether he can bear the weight of such a host. So that the presumption is that Virginia will reject it. We know nothing of the disposition of the states South of this. Should it fall thro’, as is possible notwith  standing the enthusiasm with which it was received in the first moment, it is probable that Congress will propose that the objections which the people shall make to it being once known, another Convention shall be assembled to adopt the improvements generally acceptable, and omit those found disagreeable. In this way union may be produced under a happy constitution, and one which shall not be too energetic, as are the constitutions of Europe. I give you these details, because possibly you may not have received them all. The sale of our Western lands is immensely succesful. 5. millions of acres had been sold at private sale for a dollar an acre in certificates, and at the public sales some of them had sold as high as 2 4/10 dollars the acre. The sale had not been begun two months by these means, taxes &c. our domestic debt, originally 28. millions of dollars. was reduced by the 1st. day of last October to 12. millions and they were then in treaty for 2. millions of acres more at a dollar private sale. Our domestic debt will thus be soon paid off, and that done, the sales will go on for money, at a cheaper rate no doubt, for the paiment of our foreign debt. The petite guerre always waged by the Indians seems not to abate the ardor of purchase or emigration. Kentucky is now counted at 60,000. Frankland is also growing fast.
I inclose you a letter from Mr. Littlepage on the subject of money he owes you. The best thing you can do, I think, will be to desire your banker at Madrid to give orders to his correspondent here to receive the money and remit it to you. I shall chearfully lend my instrumentality as far as it can be useful to you. If any sum of money is delivered me for you before you write on the subject I shall place it in Mr. Grand’s hands subject to your order, and give you notice of it. No money-news yet from our board of treasury.
You ask me if there is any French translation of my Notes. There is one by the Abbé Morellet: but the whole order is changed and other differences made, which, with numerous typographical errors, render it a different book, in some respects perhaps a better one, but not mine. I am flattered by the Count de Campomanes’s acceptance of the original. I wish I had thought to have sent one to Don Ulloa (for I suppose him to be living, tho’ I have not heard of him lately). A person so well acquainted with the Southern part of our world, and who has given such excellent information on it, would perhaps be willing to know something of the Northern part. I have been told that the cutting thro’ the isthmus of Panama, which the world has so often wished and supposed practicable,  has at times been thought of by the government of Spain, and that they once proceeded so far as to have a survey and examination made of the ground; but that the result was either impracticability, or too great difficulty. Probably the Count de Campomanes or Don Ulloa can give you information on this head. I should be exceedingly pleased to get as minute details as possible on it, and even copies of the survey, report &c. if they could be obtained at a moderate expence. I take the liberty of asking your assistance in this.
I have the honor to be with very great respect and esteem, Sir, your most obedient and most humble servant,

Th: Jefferson

